Exhibit 10.6
 
[img05.jpg]
 
AMENDMENT to
 
ASSET PURCHASE AGREEMENT
 
by and between
 
Zentrum Limited,
A British Virgin Islands Company,
 
and
 
Algo Markets Limited,
a Malaysia Company
 

--------------------------------------------------------------------------------

 
Dated as of May 22, 2014
 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 
ASSET PURCHASE AGREEMENT
 
THIS AMENDMENT to ASSET PURCHASE AGREEMENT is entered into as of May 22, 2014,
by and between Zentrum Limited, a British Virgin Islands company (the "Seller")
and Algo Markets Limited, a Malaysia company (the "Purchaser").
 
Recitals
 
WHEREAS, the Purchaser and the Seller (collectively, the “Parties”) entered into
that certain Asset Purchase Agreement, dated as of March 10, 2013 (the “Original
Agreement”); and
 
WHEREAS, the Parties wish to amend the Original Agreement to clarify that the
Purchaser purchased assets of the Seller and did not merge with and did not
purchase the business of the Seller;
 
NOW, THEREFORE, in consideration of the foregoing and the respective
representations, warranties, covenants, agreements and conditions hereinafter
set forth, and intending to be legally bound hereby, each party hereby agrees to
replace the Original Agreement in its entirety and to amend it as follows:
 
1. SALE OF TRANSFERRED ASSETS; TRANSACTIONS.
 
1.1 Sale of Transferred Assets. The Seller shall sell, assign, transfer, convey
and deliver to the Purchaser at the Closing (as defined in Section 1.4), good
and valid title to the Transferred Assets (as defined below), free of any
Encumbrances, on the terms and subject to the conditions set forth in this
Agreement. For purposes of this Agreement, "Transferred Assets" means the
following assets:
 
(a)    all Intellectual Property and Intellectual Property Rights, and all
goodwill of the Seller related to any of the foregoing;
 
 
 

--------------------------------------------------------------------------------

 
 
[img05.jpg]
 
(b)    all rights of the Seller under Third Party Software licenses;
 
(c)    all Governmental Authorizations; and
 
(d)    all claims (including claims for past infringement or misappropriation of
Intellectual Property or Intellectual Property Rights) and causes of action of
the Seller against other Persons (regardless of whether or not such claims and
causes of action have been asserted by the Seller) to the extent that they
pertain to Intellectual Property or Intellectual Property Rights, and all rights
of indemnity, warranty rights, rights of contribution, deposits, prepayments,
rights to refunds, rights of reimbursement and other rights of recovery
possessed by the Seller (regardless of whether such rights are currently
exercisable) to the extent that they relate to Intellectual Property or
Intellectual Property Rights; however, notwithstanding the foregoing, the Seller
retains its rights to such claims and causes of action described above that (a)
arise prior to Closing and affect the Seller’s business and (ii) arise
post-Closing (solely to the extent they are required to protect any of the
Seller’s rights in its ongoing business operations);
 
1.2 Agreements Relating to Transfer of Transferred Assets. The Seller and the
Purchaser agree that all of the Transferred Assets (including software and any
related documentation) that can be transmitted to the Purchaser electronically
will be so delivered to the Purchaser promptly following the Closing and will
not be delivered to the Purchaser on any tangible medium.
 
1.3 Purchase Price. As consideration for the sale, assignment, transfer,
conveyance and delivery of the Transferred Assets to the Purchaser: Purchaser
shall pay a total of $24,000,000, payable as to (i) $2,500,000 till March 31,
2014, and (ii) the remaining $21,500,000 paid in ten (10) equal successive
quarterly instalments beginning April 30, 2014; provided, however, that Seller
may invoice against such payment schedule on a monthly basis.
 
1.4 Closing. The execution, delivery and closing of the transactions
contemplated by this Agreement (the "Closing") shall take place at 1 , Changi
North Street 1 , Singapore , 11 am. The date on which the Closing actually takes
place is referred to in this Agreement as the "Closing Date."
 
2. REPRESENTATIONS AND WARRANTIES OF THE SELLER.
 
The Seller represents and warrants to the Purchaser as follows: 2.1
Incorporation, Power and Authority.
 
(a)           The Seller has been duly incorporated, and is validly existing and
in good standing, under the laws of the jurisdiction of its incorporation. The
Seller has full power and authority: (i) to execute, deliver and perform this
Agreement; and (ii) to own and use the Transferred Assets in the manner in which
such assets are currently owned and used.
 
(b)           The Seller is qualified, licensed or admitted to do business as a
foreign corporation in the State of California and under the laws of all other
jurisdictions where the property owned, leased or operated by it or the nature
of its business requires such qualification, license or admission and where the
failure to be so qualified, licensed or admitted would have a Material Adverse
Effect.
 
 
2

--------------------------------------------------------------------------------

 
 
[img05.jpg]
 
2.2 Title to Assets. Other than with respect to Seller IP, which is addressed in
Section 2.3, the Seller owns, and has good and valid title to the Transferred
Assets. All of said assets are owned by the Seller free and clear of any
Encumbrances, except for any lien for current taxes not yet due and payable.
 
2.3 Intellectual Property.
 
(a)    Other than the Third Party Software licenses and Open Source Software
licenses, to the Seller’s knowledge, the Seller is not a party to any inbound
third party.
 
(b)    The Seller exclusively owns all right, title and interest to and in the
Seller IP and Seller Technology.
 
(c)    Seller either owns and possesses or has the right to use pursuant to a
valid and enforceable written license, sublicense, agreement or permission all
Intellectual Property used in or necessary for use in its business as presently
conducted and can either assign or license such rights to the Purchaser. Seller
has taken all reasonably necessary action to maintain and protect each item of
Intellectual Property that it owns or uses that is primarily related to its
business. Without limiting the generality of the foregoing:
 
(i)          all documents and instruments necessary to establish, secure and
perfect the rights of the Seller in the Seller IP that is Registered IP have
been validly executed, delivered and filed in a timely manner with the
appropriate Governmental Body;
 
(ii)         each Person who is or was an employee or independent contractor of
the Seller and who is or was involved in the creation or development of any
Seller IP has signed an agreement containing an irrevocable assignment of
Intellectual Property Rights to the Seller for which such Person is or was an
employee or independent contractor;
 
(iii)        no funding, facilities or personnel of any Governmental Body or
college, university or other education institution were used to develop or
create, in whole or in part, any Seller Technology or any Seller IP; and
 
(iv)        the Seller has taken all reasonable steps to maintain the
confidentiality of all source code for ALGORITHMS & Software and all other
proprietary information held by the Seller, or purported to be held by the
Seller, as a trade secret, which steps are no less rigorous than the steps used
by Seller to maintain the confidentiality of its other most important source
code and other proprietary information.
 
(d)    Seller has the right to convey, assign and/or license, as appropriate,
the Intellectual Property Rights pertaining to its business, including without
limitation the Seller IP as contemplated by this Agreement.
 
(e)    To the knowledge of the Seller, the Seller IP is valid, subsisting and
enforceable.
 
In each case,
 
(i)          each item of Seller IP that is Registered IP is in compliance with
all Legal Requirements, and all filings, payments and other actions required to
be made or taken to maintain each such item of Seller IP in full force and
effect have been made by the applicable deadline; and
 
 
3

--------------------------------------------------------------------------------

 
 
[img05.jpg]
 
(ii)          no interference, opposition, reissue, re-examination or other
Legal Proceeding of any nature is or has been pending or to the knowledge of the
Seller is threatened in which the scope, validity or enforceability of any
Seller IP is being, has been or could reasonably be expected to be contested or
challenged.
 
(f)    Neither the execution, delivery or performance of this Agreement, nor the
consummation of any of the transactions contemplated herein will, with or
without notice or the lapse of time, result in or give any other Person the
right or option to cause or declare: (i) a loss of, or Encumbrance on, any
Seller IP or Seller Technology; (ii) the release, disclosure or delivery of any
source code within the ALGORITHMS & Software by or to any escrow agent or other
Person; (iii) the grant, assignment or transfer to any other Person of any
license or other right or interest under, to or in any of the Seller IP, Seller
Technology; or (iv) to the Seller's Knowledge, a violation of any third party
Intellectual Property Rights.
 
(g)    With respect to each item of Third Party Software:
 
(i)          the license, sublicense, agreement or permission covering the item
is legal, valid, binding, enforceable and in full force and effect;
 
(ii)         the license, sublicense, agreement or permission will continue to
be legal, valid, binding and enforceable, and in full force and effect following
the consummation of the transactions contemplated in this Agreement; and
 
(iii)        no party to the license, sublicense, agreement or permission is in
breach or default, and no event has occurred that with notice or lapse of time
would constitute a breach or default or permit termination, modification or
acceleration thereunder.
 
(h)   To the knowledge of Seller, no Person has infringed, misappropriated, or
otherwise violated, and no Person is currently infringing, misappropriating or
otherwise violating, any Seller IP.
 
(i)    To the knowledge of Seller, the design, development, use, import,
branding, manufacture and sale of the ALGORITHMS & Software as currently
conducted by the Seller, does not infringe, misappropriate or otherwise violate
any Intellectual Property Rights of any third Person. Seller has not received
any charge, complaint, Claim, demand, or notice alleging any infringement,
misappropriation or violation of Intellectual Property Rights of a third Person
(including a Claim that Seller must license or refrain from using any
Intellectual Property Rights pertaining to its business).
 
(j)    None of the ALGORITHMS & Software contains any bug, defect or error
(including any bug, defect or error relating to or resulting from the display,
manipulation, processing, storage, transmission or use of date data) that
materially and adversely affects the use, functionality or performance of such
ALGORITHMS & Software. The Seller has provided to the Purchaser a complete and
accurate list of all known bugs, defects and errors in each version and
component of the ALGORITHMS & Software.
 
(k)    None of the ALGORITHMS & Software contains any "back door," "drop dead
device," "time bomb," "Trojan horse," "virus," or "worm" (as such terms are
commonly understood in the software industry) or any other code designed or
intended to have, or capable of performing, any of the following functions: (i)
disrupting, disabling, harming or otherwise impeding in any manner the operation
of, or providing unauthorized access to, a computer system or network or other
device on which such code is stored or installed; or (ii) damaging or destroying
any data or file without the user's consent.
 
 
4

--------------------------------------------------------------------------------

 
 
[img05.jpg]
 
(l)    The ALGORITHMS & Software and other Intellectual Property included in the
Transferred Assets does not constitute open source or freeware Intellectual
Property, or any modification or derivative work thereof, including any version
of any software licensed pursuant to any GNU General Public License or limited
general public license, or pursuant to any license that purports to restrict a
party's ability to charge for distribution or use of software or requires that
derivative works of the software be made available to the public or otherwise
used only pursuant to specified terms (collectively, "Open Source Software"),
and no Open Source Software was used in, incorporated into, integrated or
bundled with, the ALGORITHMS & Software or any of the other Intellectual
Property included in the Transferred Assets. The Open Source Software included
in the Transferred Assets, as currently used and distributed in the conduct of
the Seller’s business, does not, to the Seller's Knowledge, subject the
proprietary software included in the Transferred Assets to any Open Source
Software licenses.
 
(m)   In the event and to the extent that the Seller either owns or licenses any
Intellectual Property Rights in any of the Seller Technology after the Closing
(collectively, the "Seller Retained IP"), Seller shall grant Purchaser a
perpetual, nonrevocable, sublicensable, fully-paid up, royalty-free, limited
license under the Seller Retained IP to make, use, sell, import, export,
distribute, copy, perform, reproduce, make derivatives of the Seller Technology.
 
2.4 Compliance with Legal Requirements; Governmental Authorizations.
 
(a)    The Seller is in compliance in all material respects with all applicable
Legal Requirements with respect to its business. The Seller has not received any
notice or other communication (in writing or otherwise) from any Governmental
Body or other Person regarding any actual or possible violation of, or failure
to comply with, any Legal Requirement with respect to its business.
 
(b)    The Governmental Authorizations pertaining to the Intellectual Property
and Intellectual Property Rights will be transferred to Purchaser upon
completion of the transactions contemplated in this Agreement.. The Seller is in
compliance in all material respects with the terms and requirements of the
Governmental Authorizations. The Seller has not received any notice or other
communication (in writing or otherwise) from any Governmental Body regarding (a)
any actual or possible violation of or failure to comply with any term or
requirement of any material Governmental Authorization, or (b) any actual or
possible revocation, withdrawal, suspension, cancellation, termination or
modification of any material Governmental Authorization. No Governmental Body
has at any time challenged in writing the right of the Seller to conduct its
business as currently conducted.
 
(c)    The Seller is in compliance in all material respects with all Legal
Requirements relating to the export, re-export, import and transfer of products,
commodities, services and technology from the jurisdiction of one Governmental
Body to another with respect to the conduct of its business.
 
2.5 Legal Proceedings; Orders.
 
(a)    There is no pending Legal Proceeding, and, to the knowledge of the
Seller, no Person has threatened in writing to commence any Legal Proceeding:
(i) that specifically relates to the Transferred Assets; or (ii) that
challenges, or that may have the effect of preventing, delaying, making illegal
or otherwise interfering with, the Transactions.
 
 
5

--------------------------------------------------------------------------------

 
 
[img05.jpg]
 
(b)    There is no Order to which the Seller, or any of the Transferred Assets,
is subject.
 
2.6 Authority; Binding Nature of Agreement. The Seller has all requisite power
and authority to enter into and to perform its obligations under the Agreement;
and the execution, delivery and performance by the Seller of the Agreement to
which it is a party have been duly authorized by all necessary corporate action
on the part of the Seller. This Agreement constitutes the legal, valid and
binding obligation of the Seller, enforceable against the Seller in accordance
with its terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other similar federal or state Legal Requirements affecting the
rights of creditors.
 
2.7 Non-Contravention; Consents. Neither (i) the execution, delivery or
performance of this Agreement, nor (ii) the consummation of the Transactions
will directly or indirectly (with or without notice or lapse of time):
 
(a)    contravene, conflict with or result in a violation of (i) any of the
provisions of the certificate of incorporation or bylaws of the Seller, or (ii)
any resolution adopted by the stockholders, the board of directors or any
committee of the board of directors of the Seller;
 
(b)    contravene, conflict with or result in a violation of, or give any
Governmental Body or other Person the right to challenge the Transactions or to
exercise any remedy or obtain any relief under, any Legal Requirement or any
Order to which the Seller, or any of the assets owned or used by the Seller, is
subject;
 
(c)    contravene, conflict with or result in a violation of any of the terms or
requirements of, or give any Governmental Body the right to revoke, withdraw,
suspend, cancel, terminate or modify, any Governmental Authorization that is
held by the Seller or that otherwise relates to its business or to any of the
assets owned or used by the Seller;
 
(d)    result in the imposition or creation of any Encumbrance upon or with
respect to any Transferred Asset;
 
(e)    result in the disclosure or delivery to any escrow holder or other Person
of any source code for any ALGORITHMS & Software, or the transfer of any
material asset of the Seller to any Person;
 
(f)    result in a breach of any contract or agreement to which Seller is a
party or by which its assets may be bound; or
 
(g)    require the Seller to make any filing with any Person in connection with
(x) the execution, delivery or performance of this Agreement or any of the other
Transactions, or (y) the consummation of the Transactions.
 
3. REPRESENTATIONS AND WARRANTIES OF THE PURCHASER.
 
The Purchaser represents and warrants to the Seller as follows:
 
3.1 Organization and Standing; Certificate and Bylaws. The Purchaser is a
corporation duly organized and validly existing under, and by virtue of, the
laws of Malaysia and is in good standing under such laws. The Purchaser has all
requisite corporate power and authority to own and operate its properties and
assets, and to carry on its business as presently conducted. The Purchaser is
presently qualified to do business as a foreign corporation in good standing in
each jurisdiction where the failure to be so qualified or in good standing would
have a material adverse effect on the Purchaser’s business as now conducted.
 
 
6

--------------------------------------------------------------------------------

 
 
[img05.jpg]
 
3.2 Intellectual Property, Trademarks, etc.
 
(a)    To the Purchaser’s knowledge, the Purchaser has the right to use, free
and clear of all liens, charges, Claims and restrictions, all intellectual
property, patents, trademarks, service marks, trade names, copyrights, licenses
and rights necessary to the business of the Purchaser as presently conducted
(the “Purchaser Intellectual Property”) without any known infringement of the
rights of others. The Purchaser has not received any communications alleging
that the Purchaser has violated or, by conducting its business as currently
conducted, would violate any of the patents, trademarks, service marks, trade
names, copyrights or trade secrets or other proprietary rights of any person or
entity, nor is the Purchaser aware of any basis therefor. The Purchaser is not
aware that any of its employees is obligated under any contract (including
licenses, covenants or commitments of any nature) or other agreement, or subject
to any judgment, decree or order of any court or administrative agency, that
would interfere with the use of his or her best efforts to promote the interests
of the Purchaser or that would conflict with the Purchaser’s business.
 
(b)    Each former and current employee of the Purchaser has executed an
Employee Proprietary Information Agreement (the “Proprietary Information
Agreement”). Each independent contractor or consultant to the Purchaser has
either executed a non-disclosure agreement or is subject to confidentiality
provisions in the respective agreement with the Purchaser. The Purchaser does
not believe it is or will be necessary to utilize any inventions of any of its
employees (or people it currently intends to hire) made prior to his or her
employment with the Purchaser, which has not otherwise been transferred to the
Purchaser.
 
3.3 Title to Properties and Assets; Liens, etc. The Purchaser has good and
marketable title to its properties and assets, and has good title to all its
leasehold interests, in each case subject to no mortgage, pledge, lien, lease,
encumbrance or charge, other than (i) the lien of current taxes not yet due and
payable and (ii) possible minor liens and encumbrances which do not in any case
materially detract from the value of the property subject thereto or materially
impair the operations of the Purchaser, and which have not arisen otherwise than
in the ordinary course of business. The Purchaser is in compliance with the
material terms of each real property lease to which it is a party.
 
3.4 Compliance with Other Instruments, None Burdensome, etc. The Purchaser is
not in violation of any term of its charter or its Bylaws or in any material
respect of any term or provision of any material mortgage, Indebtedness,
indenture, contract, agreement, instrument, judgment or decree to which it is a
party or by which it is bound, and to the Purchaser’s knowledge, the
Purchaser is not in violation of any order, statute, rule or regulation
applicable to the Purchaser. The execution, delivery and performance of and
compliance with this Agreement, will not result in any violation of, or conflict
with, or constitute a default under, the Purchaser’s charter or its Bylaws, as
amended to date, or any of its agreements, nor result in the creation of, any
mortgage, pledge, lien, encumbrance or charge upon any of the properties or
assets of the Purchaser.
 
3.5 Litigation, etc. There are no actions, suits, proceedings or investigations
pending against the Purchaser or its properties or its officers or directors
(nor, to the Purchaser’s knowledge, is there any threat thereof) before any
court or governmental agency that (i) questions the validity of this Agreement
or the right of the Purchaser to enter into this Agreement; (ii) would have a
material adverse effect on the Purchaser; or (iii) would change the current
equity ownership of the Purchaser.
 
 
7

--------------------------------------------------------------------------------

 
 
[img05.jpg]
 
4. SURVIVAL OF REPRESENTATIONS AND WARRANTIES; INDEMNIFICATION.
 
4.1 Survival.
 
(a)    All representations and warranties of the Seller (set forth in Section 2)
and of the Purchaser (set forth in Section 3) shall expire on March 31, 2014,
provided that for any good-faith claim for indemnification for alleged breach of
any such representation or warranty made prior to expiration of such period,
such representation or warranty shall survive with respect to any such claim for
indemnity made on a timely basis.
 
(b)    Claims for indemnification, compensation and reimbursement brought in
accordance with and subject to this Section 4 shall be the sole and exclusive
remedy of any Indemnitee for monetary damages from and after the Closing with
respect to breaches of this Agreement by the Seller or the Purchaser. Without
limiting the generality of the foregoing, nothing contained in this Agreement
shall limit the rights of any Indemnitee to seek or obtain injunctive relief,
rescission or any other equitable remedy to which such Indemnitee is otherwise
entitled.
 
4.2 Indemnification by the Seller. From and after the Closing (but subject to
Section 4.1), the Seller shall hold harmless and indemnify Purchaser from and
against, and shall compensate and reimburse Purchaser for, any Damages which are
suffered or incurred by Purchaser or to which Purchaser may otherwise become
subject (regardless of whether or not such Damages relate to any third-party
claim) and which arise from or as a result of, or are connected with:
 
(a)    any inaccuracy in or breach of any representation or warranty made by the
Seller in Section 2 of this Agreement as of the date of this Agreement;
 
(b)    any breach of any covenant or obligation of the Seller set forth in this
Agreement; or
 
(c)    any Liability of the Seller (including Liabilities pertaining to the
Transferred Assets pertaining to the period prior to the Closing) to which
Purchaser becomes subject.
 
4.3 Indemnification by the Purchaser. From and after the Closing (but subject to
Section 4.1), the Purchaser shall hold harmless and indemnify Seller from and
against, and shall compensate and reimburse Seller for, any Damages which are
suffered or incurred by Seller or to which Seller may otherwise become subject
(regardless of whether or not such Damages relate to any third-party claim) and
which arise from or as a result of, or are connected with:
 
(a)    any inaccuracy in or breach of any representation or warranty made by the
Purchaser in Section 3 of this Agreement as of the date of this Agreement; or
 
(b)    any breach of any covenant or obligation of the Purchaser set forth in
this Agreement;
 
 
8

--------------------------------------------------------------------------------

 
 
[img05.jpg]
 
4.4 Certain Limitations.
 
(a)    The Seller shall not be required to make any indemnification payment
pursuant to Section 4.2 for any inaccuracy in or breach of any representation or
warranty until such time as the total amount of all Damages (including the
Damages arising from such inaccuracy or breach and all other Damages arising
from any other inaccuracies or breaches of any representations or warranties)
that have been suffered or incurred by any one or more of the Indemnitees, or to
which any one or more of the Indemnitees has or have otherwise become subject,
exceeds $100,000 in the aggregate. If the total amount of such Damages exceeds
$100,000 in the aggregate, then the Indemnitees shall be entitled to be
indemnified against and compensated and reimbursed for the total amount of such
Damages.
 
(b)    The total amount of Damages which the Seller may be entitled to be
indemnified against (i) pursuant to Section 4.3(a) shall be limited to
$7,500,000, and (ii) pursuant to Section 4.3(b), shall be limited to $3,000,000.
 
4.5 Defense of Third Party Claims. In the event of the assertion or commencement
by any Person of any claim or Legal Proceeding (whether against the Purchaser or
any other Person) (hereinafter an "Indemnitee") with respect to which the Seller
or Purchaser (hereinafter an "Indemnitor") may become obligated to hold
harmless, indemnify, compensate or reimburse any Indemnitee pursuant to this
Section 4, the Indemnitor shall have the right, at its election, to proceed with
the defence of such claim or Legal Proceeding on its own by appointing legal
counsel reasonably acceptable to the Indemnitee to be the lead counsel in
connection with such defence (it being understood that an Indemnitee shall be
entitled to withhold consent if the Indemnitor's counsel is subject to a
conflict of interest); provided, that:
 
(a)    the Indemnitor acknowledges and agrees in writing that the Seller Claim
is an indemnifiable claim for which the Indemnitor has an indemnification
obligation pursuant to this Article VI; and
 
(b)    if the Indemnitor shall control the defence of any such claim, the
Indemnitor shall obtain the prior written consent of the Indemnitee (which shall
not be unreasonably withheld, delayed or conditioned) before entering into any
settlement of a claim or ceasing to defend such claim if such settlement imposes
any obligation on Indemnitee or otherwise would restrict the activities of the
Indemnitee, or if such settlement does not expressly and unconditionally release
the Indemnitee from all liabilities and obligations with respect to such claims.
 
The Indemnitee shall give the Indemnitor prompt notice in writing of the
commencement of any such Legal Proceeding against the Indemnitee to which this
Section 4 would be
applicable; provided, however, that any failure on the part of the Indemnitee to
so notify the Indemnitor shall not limit any of the obligations of the
Indemnitee under Section 4.1 (except to the extent such failure materially
prejudices the defence of such Legal Proceeding). If the Indemnitor does not
elect to proceed with the defence of any such claim or Legal Proceeding or does
not do so in accordance with the terms of this Section 4.5, the Indemnitee may
proceed with the defence of such claim or Legal Proceeding with counsel selected
by Indemnitee, all reasonable expenses relating to the defence of such claim or
Legal Proceeding shall be borne and paid exclusively by the Indemnitor, and the
Indemnitor shall reasonably cooperate with the Indemnitee, as applicable, by
providing copies of records and information that are reasonably relevant to such
Legal Proceeding; provided, however, that if the Indemnitee has acknowledged its
liability to provide indemnity, but has not exercised its right to control the
defence, the Indemnitee shall obtain the prior written consent of the Indemnitor
(which shall not be unreasonably withheld, delayed or conditioned) before
entering into any settlement of a claim or ceasing to defend such claim if such
settlement imposes any obligation on the Indemnitor or otherwise would restrict
the activities of the Indemnitor, or if such settlement does not expressly and
unconditionally release the Indemnitor from all liabilities and obligations with
respect to such claims.
 
 
9

--------------------------------------------------------------------------------

 
 
[img05.jpg]
 
4.6 Indemnification Claims.
 
(a)    If any Indemnitee has incurred or suffered or claims to have incurred or
suffered, or believes that it may incur or suffer, Damages for which it is or
may be entitled to be held harmless, indemnified, compensated or reimbursed
under this Section 4, such Indemnitee may deliver a notice to the Indemnitor
(any such notice being referred to as a "Notice of Indemnification Claim," and
the claim for indemnification, compensation and reimbursement described in such
Notice of Indemnification Claim being referred to as an "Indemnification
Claim"), which shall (i) state that such Indemnitee believes that that there is
or has been a possible inaccuracy in or breach of a representation, warranty,
covenant or obligation contained in this Agreement or that such Indemnitee is
otherwise entitled to be held harmless, indemnified, compensated or reimbursed
under this Section 4, (ii) contain a brief description of the circumstances
supporting such Indemnitee's belief that there is or has been such a possible
inaccuracy or breach or that such Indemnitee may otherwise be entitled to be
held harmless, indemnified, compensated or reimbursed, and (iii) contain a good
faith, non-binding, preliminary estimate of the aggregate dollar amount of
actual and potential Damages that have arisen and may arise as a result of the
inaccuracy, breach or other matter referred to in such notice (the aggregate
amount of such estimate, as it may be modified by such Indemnitee in good faith
from time to time, being referred to as the "Claimed Amount").
 
(b)    In the event that the Indemnitee has delivered a Notice of
Indemnification Claim to the Indemnitor, the Indemnitor shall have ten (10) days
to deliver a written objection to the Claimed Amount set forth in the Notice of
Indemnification Claim. If the Indemnitor timely delivers such a written
objection to the Indemnitee, the Indemnitee and the Indemnitor shall use
commercially reasonable efforts to resolve any such objections, but if a final
resolution is not obtained within thirty (30) days after the Indemnitor has
submitted its objections, the Indemnitee and the Indemnitor shall submit the
matter to non-binding mediation in a manner to be agreed to between the
Indemnitee and the Indemnitor. If the Indemnitor does not deliver a written
objection within such time period, the Indemnitee shall be entitled at such time
to any amounts due and payable pursuant to such Claimed Amount in accordance
with this Section 4.
 
5. CERTAIN POST-CLOSING COVENANTS.
 
5.1 Further Actions. From and after the Closing Date, the Seller shall cooperate
with the Purchaser and the Purchaser's affiliates and representatives, and shall
execute and deliver such documents and take such other actions as the Purchaser
may reasonably request, for the purpose of evidencing the Transactions and
putting the Purchaser in possession and control of all of the Transferred
Assets. In addition, upon Purchaser's reasonable request and in furtherance of
the license grant contained Section 2.3(m) hereto, Seller shall deliver to
Purchaser such software or other assets that were not included in and that do
not otherwise constitute Transferred Assets but that are otherwise necessary.
 
5.2 Publicity. On the Closing Date, the parties shall issue a joint press
release announcing the Transactions. Thereafter, any press release concerning
the Transactions issued by either party must be substantially consistent in all
material respects with the joint press release described above; provided,
however, that the Seller may issue press releases concerning any of the
Transactions as required by applicable laws without the consent of the
Purchaser, including securities laws. All other communications concerning the
Transactions must not be inconsistent with the joint press release.
 
 
10

--------------------------------------------------------------------------------

 
 
[img05.jpg]

6. MISCELLANEOUS PROVISIONS.
 
6.1 Attorneys' Fees. If any Legal Proceeding relating to this Agreement or the
enforcement of any provision of this Agreement is brought against any party to
this Agreement, the prevailing party shall be entitled to recover reasonable
attorneys' fees, costs and disbursements (in addition to any other relief to
which the prevailing party may be entitled).
 
6.2 Notices. Any notice or other communication required or permitted to be
delivered to any party under this Agreement shall be in writing and shall be
deemed properly delivered, given and received: (a) when delivered by hand; (b)
on the day sent by facsimile provided that the sender has received confirmation
of transmission as of or prior to 5:00 p.m. Singapore time on such day; (c) the
first Business Day after sent by facsimile (to the extent that the sender has
received confirmation of transmission after 5:00 p.m. Singapore time on the day
sent by facsimile); or (d) the third Business Day after sent by registered mail
or by courier or express delivery service, in any case to the address or
facsimile telephone number set forth beneath the name of such party below (or to
such other address or facsimile telephone number as such party shall have
specified in a written notice given to the other parties hereto):
 
If to the Purchaser:
 
Algo markets Limited.
1 Changi North Street 1
Singapore 489789
Attention: President
 
If to the Seller:
 
Zentrum limited
Esys Building
Jebel Ali , Dubai. UAE
Attention: Chief Financial Officer/General Counsel
 
6.3 Headings. The bold-faced headings contained in this Agreement are for
convenience of reference only, shall not be deemed to be a part of this
Agreement and shall not be referred to in connection with the construction or
interpretation of this Agreement.
 
6.4 Counterparts and Exchanges by Electronic Transmission or Fax. This Agreement
may be executed in several counterparts, each of which shall constitute an
original and all of which, when taken together, shall constitute one agreement.
The exchange of a fully executed Agreement (in counterparts or otherwise) by
electronic transmission or fax shall be sufficient to bind the parties to the
terms and conditions of this Agreement.
 
6.5 Governing Law;.
 
This Agreement shall be construed in accordance with, and governed in all
respects by, the internal laws of the State of Labuan, Malaysia (without giving
effect to principles of conflicts of laws).
 
 
11

--------------------------------------------------------------------------------

 
 
[img05.jpg]
 
6.6 Successors and Assigns; Parties in Interest.
 
(a)    This Agreement shall be binding upon: the Seller and its successors and
assigns (if any); and the Purchaser and its successors and assigns (if any).
This Agreement shall inure to the benefit of: the Seller; the Purchaser; the
other Indemnitees; and the respective successors and assigns (if any) of the
foregoing.
 
(b)    After the Closing Date, the Purchaser may freely assign any or all of its
rights under this Agreement (including its indemnification rights under Section
5), in whole or in part, to any other Person without obtaining the consent or
approval of any other party hereto or of any other Person; provided, however,
that the Purchaser shall remain liable for all of its obligations under this
Agreement.
 
(c)    The Seller shall not be permitted to assign any of its rights or delegate
any of its obligations under this Agreement without the Purchaser's prior
written consent.
 
(d)    None of the provisions of this Agreement is intended to provide any
rights or remedies to any Person other than the parties to this Agreement and
their respective successors and assigns (if any). Without limiting the
generality of the foregoing: (i) no employee of the Seller shall have any rights
under this Agreement; and (ii) no creditor of the Seller shall have any rights
under this Agreement.
 
6.7 Remedies Cumulative; Specific Performance. The rights and remedies of the
parties hereto shall be cumulative (and not alternative). Each party agrees
that: (a) in the event of any breach or threatened breach by any other party of
any covenant, obligation or other provision set forth in this Agreement, such
party shall be entitled (in addition to any other remedy that may be available
to it) to: (i) a decree or order of specific performance or mandamus to enforce
the observance and performance of such covenant, obligation or other provision;
and (ii) an injunction restraining such breach or threatened breach; and (b) no
Person shall be required to provide any bond or other security in connection
with any such decree, order or injunction or in connection with any related
Legal Proceeding.
 
6.8 Waiver. No failure on the part of any Person to exercise any power, right,
privilege or remedy under this Agreement, and no delay on the part of any Person
in exercising any power, right, privilege or remedy under this Agreement, shall
operate as a waiver of such power, right, privilege or remedy; and no single or
partial exercise of any such power, right, privilege or remedy shall preclude
any other or further exercise thereof or of any other power, right, privilege or
remedy. No Person shall be deemed to have waived any claim arising out of this
Agreement, or any power, right, privilege or remedy under this Agreement, unless
the waiver of such claim, power, right, privilege or remedy is expressly set
forth in a written instrument duly executed and delivered on behalf of such
Person; and any such waiver shall not be applicable or have any effect except in
the specific instance in which it is given.
 
6.9 Amendments. This Agreement may not be amended, modified, altered or
supplemented other than by means of a written instrument duly executed and
delivered on behalf of the Purchaser and the Seller.
 
6.10 Severability. In the event that any provision of this Agreement, or the
application of any such provision to any Person or set of circumstances, shall
be determined to be invalid, unlawful, void or unenforceable to any extent, the
remainder of this Agreement, and the application of such provision to Persons or
circumstances other than those as to which it is determined to be invalid,
unlawful, void or unenforceable, shall not be impaired or otherwise affected and
shall continue to be valid and enforceable to the fullest extent permitted by
law.
 
 
12

--------------------------------------------------------------------------------

 
 
[img05.jpg]

6.11 Entire Agreement. The Transactional Agreements set forth the entire
understanding of the parties relating to the subject matter thereof and
supersede all prior agreements and understandings among or between any of the
parties relating to the subject matter thereof.
 
6.12 Construction.
 
(a)           For purposes of this Agreement, whenever the context requires: the
singular number shall include the plural, and vice versa; the masculine gender
shall include the feminine and neuter genders; the feminine gender shall include
the masculine and neuter genders; and the neuter gender shall include the
masculine and feminine genders.
 
(b)           The parties hereto agree that any rule of construction to the
effect that ambiguities are to be resolved against the drafting party shall not
be applied in the construction or interpretation of this Agreement.
 
(c)           As used in this Agreement, the words "include" and "including,"
and variations thereof, shall not be deemed to be terms of limitation, but
rather shall be deemed to be followed by the words "without limitation."
 
[Remainder of page intentionally left blank]
 
 
13

--------------------------------------------------------------------------------

 
 
[img05.jpg]

The parties to this Amendment to Asset Purchase Agreement have caused this
Amendment to Asset Purchase Agreement to be executed and delivered as of the
date first written above.
 
Algo Markets Limited
a Malaysia Company
        By:   /S/ Olena Bystrova  
Name: Olena Bystrova
Title: Chief Operating Officer
       
Zentrum Limited,
a BVI Company
        By: /S/ Jahangir Panikkaveettil Perumbarambathu  
Name: Jahangir Panikkaveettil Perumbarambathu
Title: Director
 

 
 
14

--------------------------------------------------------------------------------

 
 
[img05.jpg]
 
AMENDMENT TO ASSET PURCHASE AGREEMENT
 
Exhibit A
 
CERTAIN DEFINITIONS
 
For purposes of the Agreement (including this Exhibit A, the following terms
shall have the following respective meanings:
 
Agreement. "Agreement" shall mean the Amendment to Asset Purchase Agreement to
which this Exhibit A is attached, as it may be further amended from time to
time.
 
Business Day. “Business Day” means a day other than Saturday, Sunday or any day
on which banks located in the State of California are authorized or obligated to
close.
 
Claim. "Claim" shall mean and include all past, present and future disputes,
claims, controversies, demands, actions and causes of action of every kind and
nature, including: (a) any unknown, unsuspected or undisclosed claim; and (b)
any claim, right or cause of action based upon any breach of any express,
implied, oral or written contract or agreement.
 
Consent. "Consent" shall mean any approval, consent, ratification, permission,
waiver or authorization (including any Governmental Authorization).
 
Contract. "Contract" shall mean any written, oral, implied or other agreement,
contract, subcontract, lease, license, warranty, insurance policy, benefit plan
or legally binding commitment of any nature.
 
Damages. "Damages" shall include any loss, damage, injury, settlement, judgment,
award, fine, penalty, fee (including reasonable attorneys' fees), charge, cost
(including costs of
 
investigation) or expense of any nature. Notwithstanding the foregoing
definition, the term "Damages" shall in no event include consequential,
incidental or special damages, or amounts recoverable as lost profits or based
on a multiple of earnings.
 
Encumbrance. "Encumbrance" shall mean any lien, pledge, hypothecation, charge,
mortgage, security interest, trust, equitable interest, preference, right of
possession, lease, tenancy, encroachment, interference, order, proxy, option,
right of first refusal, pre-emptive right,
community property interest or imperfection of title, except for Encumbrances
for taxes not yet due and payable, and such imperfections in title and
Encumbrances that do not materially detract from value. In no event shall
“Encumbrance” include licenses granted under Intellectual Property Rights.
 
Entity. "Entity" shall mean any corporation (including any non profit
corporation), general partnership, limited partnership, limited liability
partnership, joint venture, estate, trust, cooperative, foundation, society,
political party, union, Seller, firm or other enterprise, association,
organization or entity.
 
Governmental Authorization. "Governmental Authorization" shall mean any: (a)
permit, license, certificate, franchise, permission, clearance, registration,
qualification or authorization issued, granted, given or otherwise made
available by or under the authority of any Governmental Body or pursuant to any
Legal Requirement; or (b) right under any Contract with any Governmental Body.
 
 
15

--------------------------------------------------------------------------------

 
 
[img05.jpg]
 
Governmental Body. "Governmental Body" shall mean any: (a) nation, state,
commonwealth, province, territory, county, municipality, district or other
jurisdiction of any nature; (b) federal, state, local, municipal, foreign or
other government; or (c) governmental or quasi-governmental authority of any
nature (including any governmental division, department, agency, commission,
instrumentality, official, organization, unit, or body and any court or other
tribunal).
 
Indebtedness. "Indebtedness" shall mean as applied to any Person (a) all
indebtedness of such Person for borrowed money, whether current or funded, or
secured or unsecured, (b) all indebtedness of such Person for the deferred
purchase price of property or services represented by a note, (c) all
indebtedness of such Person created or arising under any conditional sale or
other title retention agreement with respect to property acquired by such Person
(even though the rights and remedies of the seller or lender under such
agreement in the event of default are limited to repossession or sale of such
property), (d) all indebtedness of such Person secured by a purchase money
mortgage or other lien to secure all or part of the purchase price of property
subject to such mortgage or lien, (e) all Liabilities under leases which shall
have been or must be, in accordance with generally accepted accounting
principles, recorded as capital leases in respect of which such Person is liable
as lessee, (f) any Liability of such Person in respect of banker's acceptances
or letters of credit, (g) all interest, fees and other expenses owed with
respect to indebtedness described in the foregoing clause (a), (b), (c), (d),
(e) or (f) above, and (h) all indebtedness referred to in clause (a), (b), (c),
(d), (e), (f) or (g) above which is directly or indirectly guaranteed by such
Person or which such Person has agreed (contingently or otherwise) to purchase
or otherwise acquire or in respect of which it has otherwise assured a creditor
against loss.
 
Intellectual Property. "Intellectual Property" shall mean algorithms, APIs,
apparatus, databases, data collections, development tools, diagrams, formulae,
inventions (whether or not patentable), logos, marks (including brand names,
product names, logos, and slogans), methods, processes, proprietary information,
protocols, schematics, specifications, software, software code (in any form,
including source code and executable or object code), subroutines, techniques,
user interfaces, URLs, web pages, web sites, works of authorship and other forms
of technology (whether or not embodied in any tangible form and including all
tangible embodiments of the foregoing, such as instruction manuals, laboratory
notebooks, prototypes, samples, studies and summaries), but in all events
excluding Intellectual Property Rights.
 
Intellectual Property Rights. "Intellectual Property Rights" shall mean all
rights of the following types, which may exist or be created under the laws of
any jurisdiction in the world: (a) rights associated with works of authorship,
including exclusive exploitation rights, copyrights and moral rights; (b)
trademark and trade name rights and similar rights; (c) trade secret rights; (d)
patent and industrial property rights; (e) other proprietary rights in
Intellectual Property; and (f) rights in or relating to registrations, renewals,
extensions, combinations, divisions, and (g) reissues of, and applications for,
any of the rights referred to in clauses "(a)" through "(f)" above.
 
Legal Proceeding. "Legal Proceeding" shall mean any action, suit, litigation,
arbitration, proceeding (including any civil, criminal, administrative,
investigative or appellate proceeding), hearing, audit, examination or
investigation commenced, brought, conducted or heard by or before, or otherwise
involving, any court or other Governmental Body or any arbitrator or arbitration
panel.
 
Legal Requirement. "Legal Requirement" shall mean shall mean any federal, state,
local, municipal, foreign or other law, statute, constitution, principle of
common law, resolution, ordinance, code, edict, decree, rule, regulation, ruling
or requirement issued, enacted, adopted, promulgated, implemented or otherwise
put into effect by or under the authority of any Governmental Body.
 
 
16

--------------------------------------------------------------------------------

 
 
[img05.jpg]
 
Liability. "Liability" shall mean any debt, obligation, duty or liability of any
nature (including any unknown, undisclosed, unasserted, contingent, indirect,
conditional, implied, vicarious, derivative, joint, several or secondary
liability), regardless of whether such debt, obligation, duty or liability would
be required to be disclosed on a balance sheet prepared in accordance with GAAP.
 
Material Adverse Effect. A violation or other matter will be deemed to have or
result in a "Material Adverse Effect" if such violation or other matter could,
or could reasonably be expected to, have or result in a material adverse effect
on any of the Transferred Assets, the ability of the Seller to consummate the
Transactions on a timely basis or on the business, operations, financial
performance or prospects of the business, taken together as a whole.
Order. "Order" shall mean any order, writ, injunction, judgment or decree.
Person. "Person" shall mean any individual, Entity or Governmental Body.
 
Registered IP. "Registered IP" shall mean all Intellectual Property Rights
within the Transferred Assets that are registered, filed, or issued under the
authority of, with or by any Governmental Body, including all patents,
registered copyrights, registered mask works and registered trademarks, any
renewals, extensions, combinations, divisions, and reissues thereof, and all
applications for any of the foregoing.
 
Seller IP. "Seller IP" shall mean all Intellectual Property Rights owned by
Seller.
 
Seller Technology. "Seller Technology" shall mean all Intellectual Property
owned by Seller.
 
Third-Party Software. "Third-Party Software" means software commercially
available from a party other than the Seller, excluding any Open Source Software
licenses.
 
Transactions. "Transactions" shall mean: (a) the execution and delivery of this
Agreement; and (b) all of the transactions contemplated by this Agreement,
including, but not limited to: (i) the sale of the Transferred Assets by the
Seller to the Purchaser in accordance with the Agreement; and (ii) the
performance by the Seller and the Purchaser of their respective obligations
under this Agreement, and the exercise by the Seller and the Purchaser of their
respective rights under this Agreement.
 
 
17

--------------------------------------------------------------------------------